DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
                                                                                                                                                                                               Election/Restrictions
2.	Applicant’s election without traverse of 1-14 in the reply filed on 5/16/2022 is acknowledged.
		Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Specification fails to provide proper antecedent bases for the claimed subject matter of :
a time parameter;
a third probability; and 
a second transaction occurring in a period of time during which a chargeback for the first transaction can be received.
					
Information Disclosure Statement

	4.	The information disclosure statement filed 10/12/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there was no copy provided of the reference Cite No. 3 listed under Non-Patent Literature Documents as required under 37 CFR 1.98 (b)(5). 
	The information disclosure statement filed 10/26/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there was no copy provided of the reference Cite Nos. 1-3 listed under Non-Patent Literature Documents as required under 37 CFR 1.98 (b)(5).
They have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).  
The Information disclosure Statement(s) filed 5/16/2022 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.  

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in claim 1 to illustrate, the claim recite(s) the limitations of:  determining a first probability that the first transaction is fraudulent based on the first data; determining a second probability that the first transaction is fraudulent based on the first probability and a time parameter of the first transaction; and determining a third probability that the second transaction is fraudulent based at least in part on the second data and the second probability.  Claim 8 recites similar limitations
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes, concepts performed in the human mind (including an observation, evaluation, judgement or opinion), but for the recitation of generic computer components.  The claims involve acts performable in the mind or with pen and paper by a person verifying commercial transactions.  For example, the method of claim 1 recites “determining a first probability that the first transaction is fraudulent based on first data,” which can be practically performed with pen and paper by a person reviewing the data and calculating a probability.  The claimed invention allows for transaction verification by receiving data characterizing a transaction, determining probabilities that the transactions are fraudulent based on parameters such as time of day of transaction, which describes an abstract idea in the category of “Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment , opinion).” 
The mere nominal recitation of at a computer and by a computer (claim 1) and an apparatus comprising a generic processor and a memory including instructions that, when executed by the processor, cause the at least one processor to perform claimed functions (claim 8) do not take the claim out of the Mental Processes grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites the additional elements: receiving, at a first computer, first data characterizing a first transaction; receiving second data characterizing a second transaction occurring in a period of time during which a chargeback for the first transaction can be received.  The receiving steps/functions are recited at a high level of generality (i.e., as a general means of receiving data). Receiving data is forms of insignificant extra-solution activity –see MPEP 2106.05(g).
The computer (claim 1) and an apparatus comprising a generic processor and a memory including instructions that, when executed by the processor, cause the at least one processor to perform claimed functions (claim 8) are also recited at a high level of generality and merely automate the determining steps. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (computer, processor and memory).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.   
 Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the computer and processor and memory including instructions which when executed by the processor that perform the claimed steps and functions are anything other than generic computer components and the Symantec, TLI Communications, OIP Techs, BuySafe court decisions cited in MPEP 2106.05[d][ii] indicate that the mere receiving of data  are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving  limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept. The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-7, 9-14 simply further describes the technological environment and help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-14 is/are ineligible.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cavaglieri, Chiara.  “Chargeback: The Card Protection Banks Don’t Tell You About.  26 May 2020.  -cited for its reference to the definition of a chargeback and time deadlines.  
US 2016/0328715 (Gideoni et al.)-cited for fraud detection, determining first, second and third probabilities, data characterizing chargebacks and timing of chargeback.  
US 2007/0250441 (Paulsen et al.)-cited for fraud detection and monitoring chargeback data that could indicate fraud.
US 7,451,114 (Matsuda et al.)-cited for risk analysis and fraud detection in transaction.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/           Primary Examiner, Art Unit 3694